469 F.2d 1095
Robert O. BRENHAM, Plaintiff,v.SOUTHERN PACIFIC COMPANY, Defendant-Third-Party Plaintiff-Appellant,v.SUTTON'S STEEL & SUPPLY, INC., et al., Third-PartyDefendants-Appellees.
No. 72-1387 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 9, 1972.Rehearing Denied Aug. 15, 1972.Certiorari Denied Dec. 11, 1972.See 93 S.Ct. 560.

Richard C. Meaux, Davidson, Meaux, Onebane & Donohoe, Lafayette, La., for plaintiff-appellant.
William O. Bonin, Landry, Watkins, Cousin & Bonin, New Iberia, La., for third-party defendants-appellees.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
On the basis of the district court's well-reasoned opinion, reported at 328 F.Supp. 119, on the issue of whether appellant was entitled to the right of contribution from appellees in the instant case, we affirm.  Cf. United States v. Moore, 3d Cir. 1972, 469 F.2d 788.  See also Phillips v. Houston Fire & Casualty Insurance Company, W.D.La. 1963, 219 F.Supp. 420.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I